Hemphill, Ch. J.
The motion to dismiss the petition for certiorari was properly sustained, The allegations in the petition are, some of them, not very clear. It was intended probably to aver that the Justice should have excluded parol evidence of the account by plaintiff for work and labor, where there was a written agreement. But it is stated in another part of the petition that the plaintiff made his account against the petitioner for the work and labor done and performed under the written agreement, and that he claimed the amount specified in the agreement for the time he worked. It seems, then, that the account was framed with reference and according to the terms of the agreement. Where a written agreement is set up as a ground on which to claim a writ of certiorari, it should be set out, that the Court may judge of its effect and construction, and of its conformity with the allegations.
Upon the whole, the averments are not such as to show that there was error in law on the part of the Justice, or that there might not have been satisfactory and sufficient evidence in support of the judgment.
Judgment affirmed.